DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, bottom paragraph, filed 11/16/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20200023983 A1 Moxon; Matthew.

Claim Objections
1.	Claim 1 objected to because of the following informalities:  Line 6 : “the electrical includes” should read -the electrical system includes-. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200023983 A1 Moxon; Matthew.
2.	Regarding claim 1 Moxon teaches, an aircraft (fig. 4, element 102) comprising: a fuselage (fig. 4, element 4) defining a longitudinal axis between a forward end and an aft end; at least one airfoil laterally extending from the fuselage defining an airfoil axis (fig. 4, element 6); a nacelle mounted to the airfoil (fig. 4, engine nacelle); an electrical system having an electric storage (fig. 4, elements 24, 26, 28), wherein the electric storage is positioned within the airfoil outboard of the nacelle (fig. 4, element 28), wherein the electrical includes  at least one battery (claim 8), wherein the airfoil includes an battery compartment in which the electric storage is positioned (fig. 4, element 28).
3.	Regarding claim 2 Moxon teaches, the aircraft as recited in Claim 1, further comprising a hybrid-electric propulsion system (para 0013), wherein the electrical system is part of the hybrid-electric propulsion system (para 0013), wherein the hybrid- electric propulsion system includes a heat engine (para 0013).
4.	Regarding claim 7 Moxon teaches, the aircraft as recited in Claim 1, wherein at least a portion of the electric storage is positioned inboard of the nacelle (fig. 1, element 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3-5,  11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxon as applied to claims above, and further in view of US 11149578 B2 Joshi; Narendra Digamber et al.
5.	Regarding claim 3 Joshi teaches, the aircraft as recited in Claim 2, but fails to teach, wherein the hybrid-electric propulsion system includes an electric-motor, wherein the electrical system is electrically coupled to the electric-motor by way of a 1000-volt power.
	However Joshi teaches, wherein the hybrid-electric propulsion system includes an electric-motor, wherein the electrical system is electrically coupled to the electric-motor by way of a 1000-volt power bus (fig, 1, element 58).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Moxon with the power bus taught by Joshi in order “to allow the electric generator 56 to be in electrical communication with one or more other components of the propulsion system” (col. 4-5, lines 66-2).
6.	Regarding claim 4 Moxon teaches, the aircraft as recited in Claim 2, but fails to teach, wherein the hybrid-electric propulsion system includes an electric-motor, wherein the electrical system is electrically coupled to the electric-motor by way of a 890-volt to 1000-volt power bus.
	However Joshi teaches, the aircraft as recited in Claim 2, wherein the hybrid-electric propulsion system includes an electric-motor, wherein the electrical system is electrically coupled to the electric-motor by way of a 890-volt to 1000-volt power bus (fig, 1. Element 58).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Moxon with the power bus taught by Joshi in order “to allow the electric generator 56 to be in electrical communication with one or more other components of the propulsion system” (col. 4-5, lines 66-2).
7.	Regarding claim 5 Moxon teaches, the aircraft as recited in Claim 2, but fails to teach, wherein the hybrid-electric propulsion system includes an electric-motor, wherein the electric system and electric storage are operatively connected to the electric-motor for receiving power therefrom or for supplying power thereto.
	However Joshi teaches, wherein the hybrid-electric propulsion system includes an electric-motor (fig. 3, element 54), wherein the electric system and electric storage are operatively connected to the electric-motor for receiving power therefrom or for supplying power thereto (fig. 1).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Moxon with the electric motor taught by Joshi, in order to fraction the power (claim 1).
8.	Regarding claim 11, Moxon teaches, the aircraft as recited in Claim 1, wherein the electrical system includes an electric- motor controller, wherein the electric- motor controller is positioned in the electrical compartment.
However Joshi teaches, , wherein the electrical system includes an electric- motor controller (fig. 1, element 62), wherein the electric- motor controller is positioned in the electrical compartment (fig. 1).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Moxon with the electric motor controller taught by Joshi, in order to control “an amount of power provided to the auxiliary propulsor assembly 200.” (col. 8, lines 25-26).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxon and Joshi as applied to claims above, and further in view of US 20140010652 Suntharalingam; Piranavan et al.
9.	Regarding claim 8 Moxon teaches, the aircraft as recited in Claim 1, but is silent on, further comprising a hybrid- electric propulsion system, wherein the electrical system is part of the hybrid-electric propulsion system, wherein the hybrid-electric propulsion system includes a heat engine and an electric-motor, wherein the electric storage is operatively connected to the electric-motor for receiving power therefrom or for supplying power thereto, and wherein the heat engine and the electric-motor are positioned within the nacelle.
	Joshi teaches, further comprising a hybrid-electric propulsion system (col. 1, lines 38-80), wherein the electrical system is part of the hybrid-electric propulsion system (col. 5, lines 6-8), wherein the hybrid- electric propulsion system includes a heat engine and an electric-motor (col. 1, lines 38-80), wherein the electric storage is operatively connected to the electric-motor for receiving power therefrom or for supplying power thereto (col. 5, lines 6-14).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Moxon with the electric motor taught by Joshi, in order to fraction the power (Joshi, claim 1).
	However Suntharalingam teaches, and wherein the heat engine and the electric-motor are positioned within the nacelle (fig. 2, element 114 and 116 within drive unit).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Moxon, with the placement of the heat engine and electric motor taught by  Suntharalingam in order “…to be operated in a variety of operating modes.” (Suntharalingam, para 0056).

Claim(s) 9, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxon as applied to claims above, and further in view of US 10351232 B2 McCullough; John Richard et al..
10.	Regarding claim 9 Moxon teaches, the aircraft as recited in claim 1, but fails to teach, further comprising a liquid fuel tank, wherein the liquid fuel tank is positioned at least one of inboard of or outboard of the nacelle.
However McCullough teaches, further comprising a liquid fuel tank, wherein the liquid fuel tank is positioned at least one of inboard of or outboard of the nacelle (fig. 1A, 22a/22b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Moxon, with the energy storage taught by McCullough in order to have a mixed flight mode with both electric and liquid energy is provided (col. 6, lines 23-34).
11.	Regarding claim 17 Moxon teaches, the aircraft as recited in claim 1, However McCullough teaches, wherein the at least one airfoil includes two airfoils extending from opposite sides of the fuselage (fig, 1A, elements 14A and 14B), wherein each of the two airfoils includes a plurality of batteries and a liquid fuel tank (fig. 1A element 22A/22B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Moxon, with the energy storage taught by McCullough in order to have a mixed flight mode with both electric and liquid energy is provided (col. 6, lines 23-34).
12.	Regarding claim 18 Joshi as modifies teaches, the aircraft as recited in Claim 1, McCullough teaches, wherein the positioning of the respective batteries and the fuel tanks in each of the two airfoils is symmetrical across the longitudinal axis (fig. 1A element 22A/22B).
13.	Regarding claim 19 Moxon teaches, the aircraft as recited in claim 1,  McCullough teaches, wherein the at least one airfoil includes two airfoils extending from opposite sides of the fuselage, wherein a first of the two airfoils includes a plurality of batteries and a liquid fuel tank, wherein a second of the airfoils includes two liquid fuel tanks (fig. 1A element 22A/22B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Moxon, with the energy storage taught by McCullough in order to have a mixed flight mode with both electric and liquid energy is provided (col. 6, lines 23-34).

Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxon as applied to claims above, and further in view of US 20160009402 A1 Hunter; John William.
14.	Regarding claim 10 Moxon teaches, the aircraft as recited in Claim 1, but fails to teach, wherein the airfoil includes vent openings between an area outside of the airfoil and an electrical compartment in which the electric storage is positioned. 
However Hunter teaches wherein the airfoil includes vent openings between an area outside of the airfoil and an electrical compartment in which the electric storage is positioned (fig. 1, element 110 openings).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Hunter vent and radiator to cool & protect Moxon’s batteries from overheating.
15.	Regarding claim 21, Moxon as modified teaches, the aircraft as recited in claim 10, Hunter teaches, further comprising a liquid cooling circuit (para 0070) , wherein the liquid cooling circuit is in fluid communication with the vent openings of the airfoil (fig. 4, element 110 inlet) and one or more openings defined in the electrical compartment (para 0070 SRA 100 components equal to electrical compartment).

Claim(s) 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxon as applied to claims above, and further in view of US 20090050741 A1 Muller; Rainer.
18.	Regarding claim 12 Moxon teaches, the aircraft as recited in Claim 1, but fails to teach, wherein the electrical compartment includes a lining that is at least one of fire proof or fire resistant lining (fig. 3, element 100).
However Muller teaches, wherein the electrical compartment includes a lining that is at least one of fire proof or fire resistant lining (fig. 3, element 100).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Moxon with the fire protection taught by Muller to provide a fire barrier to the passenger cabin for protection. (para 0002).
19.	Regarding claim 13 Moxon teaches, the aircraft as recited in Claim 1, but fails to teach, wherein the electrical compartment includes a material that is at least one of fire proof or fire resistant.
	However Muller teaches, wherein the electrical compartment includes a material that is at least one of fire proof or fire resistant (para 0036).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Moxon with the fire protection taught by Muller to provide a fire barrier to the passenger cabin for protection. (para 0002).
20.	Regarding claim 15 Moxon teaches, the aircraft as recited in Claim 1,  wherein the at least one battery includes a plurality of batteries (col. 5, lines 6-10), Muller teaches,  wherein the electrical compartment includes sections configured and adapted to contain a respective portion of the plurality of batteries, wherein each section is divided from adjacent sections by a wall that is at least one of fire proof or fire resistant (fig. 3, element 100).

	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxon and Joshi as applied to claims above, and further in view of US20200390742 Kumar; Ashish Andrew et al.
21.	Regarding claim 20 Moxon teaches, the aircraft as recited in claim 1, but is silent about, further comprising a hybrid-electric propulsion system, wherein the electrical system is part of the hybrid-electric propulsion system, wherein the hybrid-electric propulsion system includes a heat engine and an electric-motor, the aircraft further comprising a 28V aircraft power system connected to the hybrid-electric propulsion system for generating 28V of aircraft power supply for aircraft systems.
However Joshi teaches, further comprising a hybrid-electric propulsion system (col. 1, lines 38-80), wherein the electrical system is part of the hybrid-electric propulsion system (abstract, auxiliary propulsor), wherein the hybrid- electric propulsion system includes a heat engine and an electric-motor (col. 1, lines 38-80 gas turbine), 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Moxon with the electrical system taught by Joshi in order “to allow the electric generator 56 to be in electrical communication with one or more other components of the propulsion system” (col. 4-5, lines 66-2).
Kumar teaches, the aircraft further comprising a 28V aircraft power system connected to the hybrid-electric propulsion system for generating 28V of aircraft power supply for aircraft systems (para 0385, “operates at a low voltage, e.g., 28V”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Moxon with the low voltage taught by Kumar in order to power critical avionics systems, (para 0385).
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642